
	

114 HR 4463 IH: Brownfields Reauthorization Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4463
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Ms. Esty (for herself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 modify provisions relating to brownfield remediation grants, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Brownfields Reauthorization Act of 2016. 2.Increased funding limit for direct remediationSection 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), is amended—
 (1)by redesignating subparagraphs (B) through (D) as paragraphs (C) through (E), respectively; and (2)by inserting after subparagraph (A) the following:
				
 (B)ExceptionIf, in any fiscal year, the amount appropriated under this subsection exceeds $200,000,000, a grant provided under subparagraph (A)(ii) shall not exceed $300,000 for each site to be remediated..
 3.Multipurpose brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; (2)in paragraph (3)(A), by striking Subject to paragraphs (4) and (5) and inserting Subject to paragraphs (5) and (6); and
 (3)by inserting after paragraph (3) the following:  (4)Multipurpose brownfields grants (A)In generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in a proposed area.
						(B)Grant amounts
 (i)Individual grant amountsEach grant awarded under this paragraph shall not exceed $950,000. (ii)Cumulative grant amountsThe total amount of grants awarded for each fiscal year under this paragraph shall not exceed 15 percent of the funds made available for the fiscal year to carry out this subsection.
 (C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which an eligible entity is able—
 (i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;
 (ii)to demonstrate a capacity to conduct the range of eligible activities that will be funded by the multipurpose grant; and
 (iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.
 (D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant not later than the date that is 3 years after the date on which the grant is awarded to the eligible entity unless the Administrator, in the discretion of the Administrator, provides an extension..
 4.Expanded eligibility for nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking or after the semicolon; (2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;
 (J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);
 (K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or
 (L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..
 5.Allowing administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 3(1) of this Act) is amended—
 (1)in subparagraph (B)— (A)in clause (i)—
 (i)by striking subclause (III); and (ii)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
 (B)by striking clause (ii); (C)by redesignating clause (iii) as clause (ii); and
 (D)in clause (ii) (as redesignated by subparagraph (C)), by striking Notwithstanding clause (i)(IV) and inserting Notwithstanding clause (i)(III); and (2)by adding at the end the following:
				
					(E)Administrative costs
 (i)In generalAn eligible entity may use up to 8 percent of the amounts made available under a grant or loan under this subsection for administrative costs.
 (ii)RestrictionFor purposes of clause (i), the term administrative costs does not include— (I)investigation and identification of the extent of contamination;
 (II)design and performance of a response action; or (III)monitoring of a natural resource..
 6.Treatment of certain publicly owned brownfield sitesSection 104(k)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(2)) is amended by adding at the end the following:
			
 (C)Exemption for certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity that is a governmental entity may receive a grant under this paragraph for property acquired by that governmental entity prior to January 11, 2002, even if the governmental entity does not qualify as a bona fide prospective purchaser (as that term is defined in section 101(40)), so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property..
 7.Authorization of appropriationsAmend section 104(k)(12) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(12)) to read as follows:
			
 (12)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $250,000,000 for each of the fiscal years 2016 through 2021..
 8.State response program fundingSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and inserting 2021.
		
